Citation Nr: 1454944	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, also claimed secondary to service-connected disabilities.

2.  Entitlement to service connection for functional bowel disorder, also claimed secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and S.H.



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in April 2013 and the transcript is of record.

This case was previously before the Board in June 2013 and January 2014 and was remanded for additional development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a functional bowel disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine and tension headaches are aggravated by his service-connected cervical spine disability.



CONCLUSION OF LAW

The criteria for service connection for headaches as secondary to a service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, any defect as to notice or assistance is considered non-prejudicial.

Service Connection (Headaches)

The Veteran believes his chronic headaches, which he indicates started a few years after service, are related to an in-service head injury and/or in-service chemical exposure while stationed in Southwest Asia.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Alternatively, he contends his headaches are secondary to his service-connected neck pain.

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's service treatment records do not indicate any in-service treatment, complaints, or diagnoses related to headaches.  The Veteran claims he hit his head while riding in a tank in 1990.  He did not lose consciousness, but he had significant pain thereafter.  This injury is not confirmed in the Veteran's service treatment records, but he was awarded service connection for cervical spine degenerative joint disease related to this head injury.  

After service, the Veteran underwent a general medical examination in August 1994 where he denied headaches at that time.  Rather, headaches are not noted in private or VA treatment records until 2005.  In August 2005, the Veteran underwent testing for suspected multiple scleroses (MS), to include a spinal tap.  This spinal tap resulted in a "complex headache syndrome," considered due to the spinal testing according to August 2005 private treatment records.  The Veteran, however, claims he had frequent headaches prior to this incident, which have continued since.  VA outpatient treatment records through 2014 note periodic complaints of headaches, but typically associated with his MS treatment.  

Again, the Veteran claims his headaches started in 1995 or 1996 and have continued since that time.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  For example, the Court has held that where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In consideration of these claims, due consideration is given to the Veteran's lay description of in-service and post-service symptoms along with the remaining evidence of record.

The Veteran was afforded numerous VA examinations throughout the appellate time frame.  In July 2008, the examiner noted the Veteran's claimed 1990 head injury and diagnosed the Veteran with muscular/vascular headaches.  No nexus opinion was provided other than to state that despite the Veteran's Southwest Asia service, the Veteran's headaches were not caused by some undiagnosed illness.  A February 2011 VA examiner similarly noted a diagnosis of tension headaches, but with no specific nexus opinion.

In July 2013, the Veteran was afforded a VA examination where the examiner noted the Veteran's lay statements that he had symptoms of headaches since 1995, but found no regular treatment until 2009.  At that time, the examiner diagnosed the Veteran with migraine headaches opining the headaches were "less likely as not" due to service or chemical exposure or the 1990 head injury because the Veteran was not diagnosed with migraines until 2009 whereas post-traumatic headaches usually start seven to ten days after a head injury.  Even accepting the Veteran's statements that his headaches started in 1995, the examiner noted this time was still years after the 1990 head injury.

The Veteran submitted several lay statements from himself, friends, family, and fellow servicemen establishing symptoms of headaches since the 1990s.

The Board previously remanded the claim to afford the Veteran a new VA examination with consideration of whether the Veteran's headaches could have been caused or aggravated by his service-connected cervical spine disability or any other service-connected disability. 

A medical opinion was provided by a VA physician in March 2014.  Without physically examining the Veteran, the examiner diagnosed the Veteran with migraine headaches "including migraine variants" based on the record.  With regard to etiology, the examiner opined, "It is less likely as not" that the Veteran's headaches are caused or aggravated by any service-connected disability, to include the cervical spine.  Although the examiner noted the Veteran's contentions that he had headaches since 1995, the type of headaches the Veteran has is not likely related to cervical spine disease.  Cervical spine disease may cause radicular type of pain, which is not the case here.  Also, the examiner found "the headache that goes from base of spine to the frontal area is more likely also to be a muscle tension headache rather than originating from [the] cervical spine." The examiner further found the Veteran's MS as a likely contributing factor.  
The Veteran was afforded an additional VA examination, complete with physical examination, in July 2014.  This examiner similarly diagnosed the Veteran with migraine headaches, but also noted general "tension" headaches.  The examiner similarly concluded that the Veteran's headaches were not likely caused by any service-connected disability, to include the cervical spine disability.  Neck pain, however, was found "at least as likely as not" to be aggravating the Veteran's headaches.  That is, the examiner opined that cervical spine pain usually causes side effects such as stiffness and discomfort, not migraine headaches.  However, the examiner further opined, "in some cases it has been noted that some migraine suffers can have migraine attacks as a result of [their] neck pain."  

In short, the Veteran claims his headaches started a few years after service in 1995.  Treatment records do not show complaints of headaches until 2005 when the Veteran underwent a spinal tap in connection with diagnosing his MS.  No medical professional has ever directly associated the Veteran's headaches with any aspect of his active service.  Indeed, the July 2013 VA examiner specifically found a direct nexus unlikely because the headaches did not start until years after service whereas post-traumatic headaches typically start seven to ten days after injury.  The claim was remanded for consideration of whether the Veteran's headaches could be secondary to a service-connected disability.  Neither the March 2014 or July 2014 VA examiners found it likely that the Veteran's headaches were caused by his service-connected disabilities, to include his service-connected cervical spine disability.  In that regard, both examiners persuasively explained that the type of headaches the Veteran has are not consistent with manifestations stemming from the neck, such as radiating pain or muscle tension pain.  The examiners also found a strong correlation between the Veteran's non-service related MS and his headaches.  This correlation is supported in ongoing VA outpatient treatment records. 

On the other hand, the July 2014 VA examiner found it at least as likely as not that the Veteran's neck pain could "aggravate" his headaches.  While the Veteran's headaches have not been medically attributed to his service or a service-connected disability, this opinion at the very least supports current aggravation by a service-connected disability.

Based on the totality of the evidence, the Board finds entitlement to service connection for headaches secondary to service-connected cervical spine degenerative disc disease warranted and, to that extent, the claim is granted.


ORDER

Entitlement to service connection for headaches secondary to service-connected cervical spine disability is granted.


REMAND

The Veteran also claims entitlement to service connection for a functional bowel disorder.  He indicates he suffered with chronic episodes of diarrhea since his service in Southwest Asia, which exposed him to various chemicals.  

A presumption exists for Persian Gulf War veterans who exhibit objective indications of a qualifying chronic disability to a degree of 10 percent or more and such cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2014).  The signs or symptoms covered under this presumption include gastrointestinal disorders.  See 38 C.F.R. § 3.317 (a)-(b).

In cases where there is a known disorder, however, service connection is still warranted where the diagnosis is associated with an in-service incident or injury.  See 38 C.F.R. § 3.303.

Here, the Veteran submitted statements from his family, friends, and fellow servicemen establishing chronic symptoms of bowel abnormalities since the 1990s.  He testified the symptoms began in 1995.  In July 2013, a VA examiner noted a normal gastrointestinal examination at that time opining that any chronic diarrhea was not likely related to in-service chemical exposure because there is no evidence of recorded gastrointestinal complaints until "recently."  Indeed, a March 2013 examination found no evidence of bowel incontinence.
The medical evidence at that time was ambiguous as to whether the Veteran had a known diagnosis.  While the Veteran denied gastrointestinal complaints on a 1994 VA examination, the Veteran claims his symptoms began shortly thereafter in 1995.  He complained of GI problems to the 2008, 2011, and 2013 VA examiners.  In July 2008, the VA examiner diagnosed the Veteran with "functional diarrhea" finding no evidence of an "undiagnosed illness."  The February 2011 VA examiner noted a diagnosis of irritable bowel syndrome, but it is unclear whether this diagnosis was confirmed by objective testing.  As of July 2013, the VA examiner found no evidence of any gastrointestinal disorder.  

The Board remanded the claim to afford the Veteran a new VA examination (or an addendum opinion by the July 2013 VA examiner) specifically addressing the Veteran's lay statements describing symptoms, clarifying a current diagnosis (or lack of a diagnosis), and addressing etiology in light of the lay statements of continuity of symptomatology.

An addendum opinion was provided by a different VA examiner in March 2014.  No specific bowel diagnosis was rendered, but the examiner found the bowel disorder "at least as likely as not" related to in-service chemical exposure since there was no other more likely etiology.

In contrast, the Veteran was provided a physical examination in July 2014.  At that time, the Veteran was provided a colonoscopy confirming a diagnosis of lymphocytic colitis.  The examiner found it unlikely that the Veteran's bowel disorder was related to his military service because despite the Veteran's description of symptoms through the years, the records did not show any type of bowel problem chronicity from 1988 to 2014.  

Unfortunately, the claim must be remanded again because neither the March 2014 opinion nor the July 2014 examination is adequate.  The March 2014 addendum opinion is flawed because it is based on the supposition that the Veteran had no known GI diagnosis.  In July 2014, however, he was diagnosed with colitis.  The July 2014 examination is inadequate because it is based on incorrect factual premises.  Despite the examiner's conclusion that the records do not show chronic bowel problems until 2014, the Veteran clearly underwent prior VA examinations complaining of years of GI problems.  The July 2008 VA examiner, for example, noted a three and a half year history of "functional diarrhea."  The February 2011 VA examiner noted irritable bowel syndrome.  

Also noteworthy, the Veteran is service-connected for multiple joint disabilities.  In November 2002, a VA outpatient treatment record noted the Veteran's excessive use of Motrin for his service-connected osteoarthritic pain.  At that time, the Veteran was advised he was at risk for a GI bleed.

In light of the evidence, a new VA examination is necessary to clarify the Veteran's GI diagnosis and etiology, to include whether the GI diagnosis is caused or aggravated by medication taken for service-connected disabilities.  

The RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records from April 2014 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim of entitlement to service connection for functional bowel disorder as "secondary" to his service-connected joint disabilities.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA treatment records from April 2014 to the present.  All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, afford the Veteran a new VA gastrointestinal examination with an appropriate expert.  The examiner is asked to determine the nature and etiology of his claimed functional bowel disorder, to include colitis, irritable bowel disorder, and functional diarrhea.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  Based on the examination and review of the records, the examiner specifically should address the following:

(a)  Confirm any diagnosable GI condition(s), to include colitis and/or irritable bowel syndrome.  If no known diagnosis can be rendered for indicated symptoms, the examiner should so state.

(b)  If diagnosable conditions are found, are any of the diagnosed conditions at least as likely as not (a 50 percent or better probability) attributable to his military service, the Veteran's Gulf War service, claimed symptoms since service, claimed in-service chemical exposure or any other incident of his military service? The examiner is also asked to specifically address whether any diagnosed gastrointestinal disorder is caused or aggravated by medications taken over the years for his service-connected joint disabilities.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

(c)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic gastrointestinal symptoms, to include chronic diarrhea, are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


